Citation Nr: 1043098	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-14 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
adjustment disorder with anxiety and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty service from December 1989 to 
February 1996.

This matter comes to the Board of Veterans' Appeals ("Board") on 
appeal from a March 2005 rating decision by the VA RO in 
Milwaukee, Wisconsin, which granted the Veteran's claim for 
service connection for adjustment disorder with anxiety and 
depression (claimed as depression) and assigned an initial 
evaluation of 30 percent, effective October 29, 2003.  This issue 
was remanded by the Board for further development in July 2009.

The Board notes that the Veteran requested a hearing before a 
local Decision Review Officer in a December 2005 statement.  The 
Veteran was scheduled for a hearing on March 7, 2006.  However, 
in a January 2006 and a May 2006 Report of Contact, the Veteran 
indicated that he wished to cancel his hearing request.   

The Board notes that the Veteran's representative indicated in 
the October 2010 Appellant's Post-Remand Brief that he wished to 
draw the Board's attention to the content of the hearing 
transcript and the Veteran's oral argument.  However, as noted, 
there is no evidence in the claims file reflecting that a hearing 
was held on this matter.  In fact, as noted above, the Veteran 
withdrew his request for a hearing.  The November 2006 
supplemental statement of the case (SSOC) specifically outlined 
the request, scheduling, and cancelation of this hearing.  It was 
further indicated in this SSOC the Veteran had not been 
rescheduled for a personal hearing.  As such, the Board finds the 
reference in the October 2010 Appellant's Post-Remand Brief to 
oral argument and hearing testimony to be erroneous boilerplate 
text that is not pertinent to this claim. 

The issue of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) was 
raised by the Veteran in his September 2005 Notice of 
Disagreement, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Specifically, the Veteran asserted 
that he is unable to work due to a combination of his service-
connected back disability and his depression.  Therefore, the 
issue is referred to the AOJ for appropriate action.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (noting in a footnote that 
initial ratings and TDIU claims may be separately adjudicated).


FINDING OF FACT

The Veteran's service-connected adjustment disorder with anxiety 
and depression is manifested by a depressed mood, chronic sleep 
impairment, mild memory loss, disturbances of motivation and 
mood, and difficulty in establishing and maintaining effective 
work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
adjustment disorder with anxiety and depression have not been 
met.  See 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159, 3.321, 4.130, Diagnostic Code 
9440 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim , VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this element 
is harmless. 

VCAA letters dated in November 2003 and June 2005 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, 
at 187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the claim.  
These letters informed him that additional information or 
evidence was needed to support his claim, and asked him to send 
the information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, a March 2006 letter described how appropriate 
disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and relevant VA and 
private medical records are in the file.  All records identified 
by the Veteran as relating to this claim have been obtained, to 
the extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with an examination for his 
adjustment disorder with anxiety and depression most recently in 
November 2009.  There is no objective evidence indicating that 
there has been a material change in the severity of this 
disability since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2009).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  The 
Board finds this examination report to be thorough and consistent 
with contemporaneous VA treatment records.  The examination in 
this case is adequate upon which to base a decision with regards 
to this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Veteran's service-connected adjustment disorder with anxiety 
and depression is currently assigned a noncompensable disability 
rating under Diagnostic Code 9440.  The regulations establish a 
general rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2010).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of the 
term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's disability that affect the 
level of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events). 

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.  



The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF 
score is, of course, just one part of the medical evidence to be 
considered and is not dispositive.  The same is true of any 
physician's statement as to the severity of a disability.  It 
remains the Board's responsibility to evaluate the probative 
value of any doctor's opinion in light of all the evidence of 
record.  

After a careful review of the record and for reasons and bases 
expressed immediately below, the Board finds that the Veteran's 
adjustment disorder with anxiety and depression most closely 
approximates the criteria for its currently assigned 30 percent 
rating.  38 C.F.R. § 4.7 (2010). 

The Board notes that the Veteran underwent a VA examination most 
recently in November 2009.  The examiner reviewed the claims 
file.  At this examination, the Veteran reported that he and his 
wife divorced for the third time in 2006.  His daughter currently 
lives with him.  He reported that he has not worked since 
February 2007 due to missing too much work for back problems, 
with the exception of a 2-week job as a car salesman.  It was 
noted that the Veteran has had some previous counseling for 
stress and depression.  The Veteran reported some thoughts of 
suicide at times when he feels overwhelmed by stressors.  He 
denied any homicidal ideation.  In terms of drug use, the Veteran 
reported a 2-week period of cocaine use and a continued use of 
marijuana on a weekly basis over the last 5 years.  The examiner 
noted that the Veteran was casually dressed, somewhat disheveled, 
though his hygiene was appropriate.  His affect was congruent and 
appropriate, friendly and engaging, and oriented times 4.  
Thought processes were generally goal directed.  The Veteran 
reported no perceptual disturbances or paranoia.  He noted that 
anxiety is ongoing as before, with a senses of distress at time.  
He is not sure if he has had panic attacks but doubts that he 
has.  He reported that depression is continuing, noting that his 
mood is a 7 on a scale of 0 to 10 with 10 being the worst.  He 
reports no mania or obsessive-compulsive behaviors.  Voice and 
speech were within normal limits.  He appears to be of average 
intelligence.  No psychomotor agitation or retardation were 
observed.  Memory was grossly intact.  The Veteran reported 3 to 
4 hours of sleep per night with sleep continuity disturbance and 
difficulty falling asleep.  The Veteran described his appetite as 
below average, concentration was okay, mood was up and down, and 
his energy level was low.  The examiner noted that the Veteran 
did not present with flattened affect.  There is no 
circumstantial or stereotypical speech.  He did not note panic 
attacks more than once a week.  He did not have difficulty 
understanding complex commands.  There is some impairment of 
short-term memory in that he is very forgetful, but it was noted 
that long-term memory, such as retention of highly learned 
material, is not a problem.  He noted no impaired judgment or 
impaired abstract thinking.  There are some disturbances in 
motivation and mood at times.  He also noted difficulty in 
establishing and maintaining effective work and social 
relationships, noting that he isolates quite a bit and has 
difficulty with social contacts.  Most of the Veteran's work 
limitations are due to his back problems.  The examiner concluded 
by noting that, in terms of social functioning, the Veteran 
reported he isolates quite a bit, he does not have a current 
relationship, and he spends most of his time at home.  The 
Veteran maintains appropriate hygiene and his role as a parent 
but has limited social interpersonal relations and recreation and 
leisure pursuits.  In terms of employment functioning, the 
Veteran is not working currently due to his back problems.  
However, he is currently in school.  The Veteran reported that 
things are worse and that his depression has become more 
significant since his last examination.  The Veteran was 
diagnosed with adjustment disorder with mixed anxiety and 
depression, chronic, and was assigned a GAF score of 55.

The Veteran also underwent a VA examination in January 2005.  The 
examiner reviewed the claims file.  At this examination, the 
Veteran reported no psychiatric hospitalization or suicidal or 
homicidal ideation.  The examiner noted the Veteran as pleasant 
and cooperative.  He was casually dressed and appropriately 
groomed.  His affect was congruent.  His voice and speech were 
within normal limits.  His memory was occasionally forgetful.  
However, the Veteran reported that he is generally able to 
remember things without any problems.  There is no evidence of a 
thought disorder, mania, or paranoid thinking now or in the past.  
He is oriented times 3 and appears to be of average intelligence.  
The Veteran reported that he feels depressed but mostly 
frustrated by the medications, his low energy, and his back 
problems.  He reported that he is depressed by the things that he 
cannot do.  He reported 3 to 4 hours of sleep per night with 
difficulty falling asleep and sleep continuity disturbance.  The 
Veteran reported that his concentration is variable, generally 
related to medication.  He reported that his energy level is low.  
The Veteran reported that his relationship with his ex-wife, who 
had he divorced twice, is a significant stressor in his life but 
that his relationship with his children is going well.  He 
reported that he tries to do a lot with them and they are very 
important to him.  The Veteran was diagnosed with adjustment 
disorder with anxiety and depression and assigned a GAF score of 
65.   

The claims folder also contains VA treatment records.  In an 
October 2006 VA treatment record, it was noted that the Veteran 
had appropriate behavior to the situation.  His mood was euthymic 
and his affect was congruent.  His speech was normal to rate, 
rhythm, volume, and tone.  His thought process was organized, 
logical, and goal directed.  His thought content was noted as 
without unusual content or acute suicidal or homicidal ideation.  
His judgment was intact and his cognition was grossly intact.  In 
separate October 2006 VA treatment records, the Veteran was noted 
as having a GAF score of 40 and 65.  It was also noted in October 
2006 VA treatment records that the Veteran was admitted to get 
control of a serious and lengthy polydrug and alcohol dependency.   

In a July 2004 VA treatment record, it was noted that the Veteran 
had attended court-ordered anger management.  In a March 2004 VA 
treatment record, the Veteran reported that he has been bothered 
by irritability.  The Veteran reported getting upset with himself 
and feeling guilty when he gets angry with his family over minor 
matters.  However, he reported no physical violence or worries 
about acting on the anger physically.  The Veteran denied 
suicidal ideation.  He reported continued problems with 
concentration and motivation and energy is poor.  The Veteran was 
noted as being casually dressed, pleasant, and cooperative.  His 
speech was clear with good eye contact.  His mood was depressed 
and affect congruent with no lability.  His thoughts were 
organized and future-oriented.  He had no psychosis or suicidal 
ideation.  His insight and judgment was fair.  In a January 2004 
VA treatment record, the Veteran reported that he cries for no 
reason at home and is hopeless about chronic pain.  He reported 
decreased concentration, slightly decreased energy, and 
occasional early insomnia with an average of 5 to 6 hours of 
sleep per night.  The Veteran denied panic attacks.   

The Board also notes that the Veteran asserted on his September 
2005 notice of disagreement (NOD) that he is entitled to an 
increased initial disability rating because he has continuous, 
severe back pain, which is so severe that he has been unable to 
work, cannot concentrate, cannot sleep, has short-term memory 
loss, and has anger and irritability.

Upon review of the medical evidence of record, the Board 
concludes that the Veteran's adjustment disorder with anxiety and 
depression most closely approximates the criteria for the 
currently assigned 30 percent rating.  The Board notes that the 
evidence of record does reflect that the Veteran has difficulty 
in establishing and maintaining effective social relationships, 
disturbances in mood and motivation, and some memory loss.  
However, medical evidence of record does not reflect that the 
Veteran has impaired abstract thinking or impaired judgment as a 
result of this service-connected disability.  He does not have 
difficulty in understanding complex commands, panic attacks more 
than once per week, or circumstantial, circumlocutory, or 
stereotyped speech, and he has not consistently been noted as 
having a flattened affect.  The Veteran is already compensated 
with his current 30 percent rating for mild memory loss, 
depressed mood, anxiety, and chronic sleep impairment.  

The Board recognizes that the Veteran reported some thoughts of 
suicide at times when he feels overwhelmed by stressors at the 
November 2009 VA examination.  However, the record also reflects 
that the Veteran has denied having such thoughts on several other 
occasions.  Given the intermittent nature of his report, and the 
fact that his adjustment disorder with anxiety and depression is 
otherwise shown to manifest symptoms supporting a 30 percent 
rating, the Board concludes that his disability more closely 
approximates the criteria for no more than a 30 percent 
evaluation. 38 C.F.R. § 4.7 (2010).

Therefore, for the reasons discussed above, the Board finds that 
the current evaluation of 30 percent is the appropriate 
evaluation for this service-connected disability.  

In addition, in rendering this decision, the Board has taken into 
account that the Veteran's GAF score has been recorded as ranging 
between 40 and 65.  According to the GAF scale, scores ranging 
between 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up younger children, is defiant at 
home, and is failing at school).  See DSM-IV at 47.  Scores 
ranging between 41 to 50 indicate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Id.  Scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Id.  A range 
of 61 and 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id. at 
46.  While the Board has considered these scores, upon review of 
the actual clinical findings of record, as discussed above, the 
Board finds that the greater weight of evidence indicates that 
the Veteran's service-connected adjustment disorder with anxiety 
and depression does not manifest itself via symptoms severe 
enough to warrant an evaluation in excess of 30 percent.

Finally, the Board has also considered the assertion that his 
depression contributes to unemployability.  In this regard, the 
Board notes that the 30 percent rating currently assigned is 
itself a recognition that his disability results in some 
occupational impairment.  However, as discussed in detail above, 
the greater weight of medical evidence shows that his depression 
is manifested by an overall disability picture most consistent 
with that of a 30 percent rating, which contemplates occupational 
and social impairment resulting from symptoms such as mild memory 
loss, depressed mood, anxiety, and chronic sleep impairment.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
adjustment disorder with anxiety and depression is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's disorder with the established criteria shows that 
the rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  There is no evidence in the medical 
records of an exceptional or unusual clinical picture.  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

In summary, for the reasons and bases set forth above, the Board 
concludes that the preponderance of the evidence is against the 
claim for an increased rating, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Assignment of staged ratings has been considered and 
is not for application.  See Fenderson, supra.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
adjustment disorder with anxiety and depression is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


